Case 1:19-cv-00599-CG-N Document 49 Filed 09/03/21 Page 1 of 1              PageID #: 159




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 CHARLES EUGENE MOORE,                       )
                                             )
        Plaintiff,                           )
                                             )
 vs.                                         )   CIVIL ACTION NO 19-599-CG-N
                                             )
 CLEO TOLLIVER, et al.,                      )
                                             )
        Defendants.                          )

                                     JUDGMENT

       In accordance with the Order entered this date, it is ORDERED, ADJUDGED,

and DECREED that Plaintiff Barry L. Motes, Jr. recover nothing, and the claims made against

Defendants Lieutenant Cleo Tolliver and Warden Kenneth Peters are hereby DISMISSED with

prejudice.

       DONE and ORDERED this the 3rd day of September, 2021.


                                   /s/ Callie V. S. Granade
                                   SENIOR UNITED STATES DISTRICT JUDGE
